Matter of Palmisano v Mattice (2018 NY Slip Op 01761)





Matter of Palmisano v Mattice


2018 NY Slip Op 01761


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, DEJOSEPH, AND CURRAN, JJ.


256 CAF 16-01815

[*1]IN THE MATTER OF JOSEPH M. PALMISANO, PETITIONER-APPELLANT,
vBRIANA ELIZABETH MATTICE, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF COUNSEL), FOR PETITIONER-APPELLANT.
LINDA M. CAMPBELL, SYRACUSE, FOR RESPONDENT-RESPONDENT.
DOUGLAS M. DEMARCHÉ, JR., NEW HARTFORD, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Onondaga County (William W. Rose, R.), entered September 21, 2016 in a proceeding pursuant to Family Court Act article 6. The order dismissed the cross petition of petitioner for modification of a prior custody and visitation order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Mattice v Palmisano ([appeal No. 1] — AD3d — [Mar. 16, 2018] [4th Dept 2018]).
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court